Citation Nr: 1137445	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to October 1959 and in the Army Reserves, with unverified periods of active duty for training (ACDUTRA), from November 1960 to November 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the RO. A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the August 2011 Board hearing, the Veteran testified that he injured his right shoulder while on a two-week extra duty training exercise at North Fort Hood in 1965. He contends that service connection is warranted for his right shoulder disorder.  

The Veteran's dates of active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA) are not clearly of record. The claims file currently contains the Veteran's immunization record, which consists of entries dated from November 1957 to March 1980 and service treatment records, limited to those dated from October 1970 to June 1987. While the Veteran's DD Form 214 and January 2005 response to a Personnel Information Exchange System (PIES) request confirm his period of active duty from November 1957 to October 1959, the only indication of his service in the Army Reserves, listed as from November 1960 to November 1989, is documented by the RO in a January 2009 deferred rating decision. The record indicates that the following development has been made in order to verify the Veteran's periods of service and to obtain his remaining service treatment records. 

A June 2005 response to a PIES request reported there are no additional service treatment records in the Veteran's file at code 13. Pursuant to the January 2009 deferred rating decision, the decision review officer (DRO) requested copies of any of the Veteran's service records from the U.S. Army Reserve, Headquarters 90th United States Army Reserve Command (USARCOM) in an October 2008 letter. A negative response was received, noting the Veteran's records were not at that location and could not tell where such records were transferred. In a February 2009 letter, the RO informed the Veteran of the U.S. Army Reserve's negative response and asked him, in pertinent part, to submit any military treatment records already in his possession that show a 1965 right shoulder injury and to report if he had a Line of Duty (LOD) determination. The Veteran responded in a February 2009 personal statement, via a VA Form 21-4138, that he gave his representative all the evidence he has. 

The January 2009 deferred rating decision, the DRO instructed a search be made for the Veteran's missing service treatment records with the VA Records Management Center (RMC), yet no such request has been made or documented in the claims file. In order to properly adjudicate the claim on appeal, all periods of active duty, ACDUTRA, and/or INACDUTRA must be verified and attempt to obtain any additional service treatment records must be made from all appropriate sources.        

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)
	
1. Contact all appropriate sources, to include the VA RMC and the National Personnel Records Center (NPRC), to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA. Service records providing points are not helpful in this regard. Any additional service treatment records during his active military service, ACDUTRA, and/or INACDUTRA and/or responses received should be obtained and associated with the claims file. 

2. After accompanying any other development deemed appropriate, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



